Exhibit 10.58

BGC HOLDINGS, L.P.

SIXTH AMENDMENT

TO AGREEMENT OF LIMITED PARTNERSHIP,

AS AMENDED AND RESTATED

This Sixth Amendment (this “Sixth Amendment”) to the Agreement of Limited
Partnership of BGC Holdings, L.P. (the “Partnership”), as amended and restated
as of March 31, 2008, and as further amended effective as of March 1,
2009, August 3, 2009, January 1, 2010, August 6, 2010, and December 31, 2010 (as
amended, the “Agreement”), is executed on March 15, 2011 and is effective as of
March 15, 2011.

WITNESSETH:

WHEREAS, the General Partner and the sole Exchangeable Limited Partner wish to
make certain modifications to the Agreement; and

WHEREAS, this Sixth Amendment has been approved by each of the General Partner
and the sole Exchangeable Limited Partner;

NOW, THEREFORE, the Agreement is hereby amended on the terms set forth in this
Sixth Amendment:

Section 1.    Definitions

The definition of “REU Post-Termination Amount” shall hereby be amended to state
“has the meaning set forth in Section 4.03(e)(i).”

Section 2.    Cantor Purchase Rights

Pursuant to the authority conferred on the General Partner under the Agreement,
including without limitation Sections 3.01, 4.02, and 13.01 thereof:

Where the Exchangeable Limited Partners (by affirmative vote of a Majority in
Interest) cause all or any portion of the outstanding Founding Partner Units of
a Founding Partner, either before, upon, or after the Termination of such
Founding Partner, to be exchangeable (including mandatorily exchangeable) with
BGC Partners for shares of BGC Partners Class A Common Stock pursuant to
Section 8.01, the General Partner shall provide Cantor, as soon as practicable
after such Units are exchanged, the right to purchase Exchangeable Limited
Partnership Units in an amount equal to the number of such Founding Partner’s
Founding Partner Units that the Exchangeable Limited Partners (by affirmative
vote of a Majority in Interest) caused to be exchangeable pursuant to the above
at the same price that Cantor would have been able to purchase such Founding
Partner’s Founding Partner Interest (or any portion thereof) if it had been
purchased pursuant to Sections 12.02(a)(i)(B) or 12.03(a)(ii) rather than made
exchangeable; provided that the Exchangeable Limited Partnership Interest right
granted hereunder shall be subject to, and



--------------------------------------------------------------------------------

granted in accordance with, applicable laws, rules, and regulations then in
effect. The Agreement shall be hereby amended to the extent necessary to conform
with the foregoing.

Section 3.    Other Amendments

The General Partner shall have the authority, without the consent of the other
Partners other than the Exchangeable Limited Partners (by affirmative vote of a
Majority in Interest), to make such other amendments to the Agreement as are
necessary or appropriate to give effect to the intent of this Sixth Amendment,
including, without limitation, to amend the Table of Contents or to reflect this
Sixth Amendment in an Amended and Restated Agreement of Limited Partnership (and
to further amend and/or restate such Amended and Restated Agreement of Limited
Partnership to reflect this Sixth Amendment to the extent necessary or
appropriate as determined by the General Partner).

Defined terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Agreement.

 

BGC GP, LLC By:    

/S/    HOWARD W. LUTNICK

  Name:   Howard W. Lutnick   Title:   Chairman and CEO CANTOR FITZGERALD, L.P.,
as the sole Exchangeable Limited Partner By:    

/S/    HOWARD W. LUTNICK

  Name:    Howard W. Lutnick   Title:   Chairman and CEO

 

[Signature Page to Sixth Amendment, executed on March 15, 2011 and effective as
of March 15, 2011, to Agreement of Limited Partnership of BGC Holdings, L.P., as
amended and restated]

 

2